                                   Defendant's letter-motion requesting an extension of time to
                                   file the certified administrative
                                                       U.S. Department    record     ("CAR") (ECF No. 13) is
                                                                                  of Justice
                                   GRANTED, and the deadline to file the CAR is EXTENDED to
                                   Monday, June 28,United
                                                        2021. States Attorney
                                                       Southern District of New York
                                   The Clerk of Court86isChambers
                                                          respectfully        directed to close ECF No. 13.
                                                                  Street, 3rd floor
                                                       New York, NY 10007
                                   SO-ORDERED 4/28/2021
                                                 April 27, 2021
BY ECF
Hon. Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Cuspert v. Comm’r of Soc. Sec., No. 20 Civ. 10583 (SLC)

Dear Judge Cave:

                This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
plaintiff appeals the Commissioner’s decision to deny his application for Social Security disability
benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time for the Commissioner to file the certified administrative record in this case, from April 29,
2021, to June 28, 2021. The extension is needed because of delays in preparing the certified
administrative record due to temporary workplace changes implemented by the Social Security
Administration in response to the COVID-19 pandemic. These changes have significantly
impacted the operations of the Social Security Administration’s Office of Appellate Operations
and materially affected its ability to prepare certified administrative records and to obtain
transcriptions of hearing recordings from private contractors.

               The plaintiff consents to this request for an extension, and this is the first request
for an extension of time in in this case. I thank the Court for its consideration of this request.

                                               Respectfully,
                                               AUDREY STRAUSS
                                               United States Attorney
                                                /s/ Amanda F. Parsels
                                      BY:      AMANDA F. PARSELS
                                               Assistant United States Attorney
                                               Tel.: (212) 637-2780
                                               Email: amanda.parsels@usdoj.gov
                                     Page 2


cc:   Daniel Berger, Esq. (by ECF)
      Attorney for Plaintiff
